DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
Applicant's arguments filed on 11/20/2020 have been fully considered but they are not persuasive. 
Applicant alleges Borkar fails to teach or suggest the amended feature of claims “a second interface to provide telemetry information associated with at least one of the first and second VR potions to the processor. 
This Examiner respectfully disagrees because Borkar teaches voltage regulators supply power to the cores in a many-core processor. It is known in the art that power equals voltage times current. Voltage and current data sent from the voltage regulator to the processor cores corresponds to telemetry information. [[abstract, Fig.8 delivering power to and managing power, [[0018] [0025]-[0026] and [0038]-[0039]]
In view of above reason the examiner maintains the rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s)s 2-3,5,10-11,13-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Broker et al. (Broker)(Pub NO.: US 2007/0070673)
Regarding Claims 2,10 and 14 Broker discloses:  An apparatus [Fig.7] comprising: a portion of a first voltage regulator (VR) to provide a first power supply voltage to a first power domain; [[0025], VRs Different VR provides power to different cores] a portion of a second VR portion to provide a second power supply voltage to a second power domain separate from the first power domain; [[0025], VRs Different VR provides power to different cores]  a first interface to receive a voltage command request from a processor, [[0036]-[0037]request signal] wherein the voltage command request is to set a power supply delivered by at least one of the first and second VR portions; [[0022], [0025 and [0037] request to supply power] and a second interface to provide telemetry information associated with at least one of the first and second VR portions to the processor.  [[abstract, Fig.8 delivering power to and managing power, [[0018] [0025]-[0026] and [0038]-[0039]] supplying power from the VR to processor core. Power equals to voltage times current, wherein the voltage and current information corresponds to telemetry information]
 Regarding Claim 3, 11 and 15 Broker discloses:  the telemetry information includes voltage and current information.  [[0039], power and control signal between processor and VR]
Regarding Claims 5, 13 and 17 Broker discloses:  wherein the first VR portion is to provide an initial first power supply to the first power domain, wherein the initial first [Voltage drop due to path resistance]  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4,6-9,12,16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Broker et al. (Broker)(Pub NO.: US 2007/0070673) in view of Zhang et al. (Zhang)(Pub NO.: US 2004/0123171)
Regarding claims 4, 12 and 16 Broker does not explicitly teach one or more circuits to monitor temperature of at least one of the first and second VR portions.  
However, Zhang teaches: one or more circuits to monitor temperature of at least one of the first and second VR portions.  [[0022] and [0027] monitor temperature of voltage regulator]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to monitor the temperature of the VRs of Broker’s system using Zhang’s temperature monitor circuity. Doing so would have resulted in prevention of voltage regulator failure. 
Claims 6-9 and 18-21 are rejected because subject matter of the claims are implementation details, which a skilled person would consider applying when designing a system. Since all the claimed elements were implementation details and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictableresults to one of ordinary skill in the art. KSR, 550 U.S. at_, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S.273, 282
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186